The complaint shows that a former defendant, Roxbury, was a contractor, plaintiff a subcontractor, and the appellant an owner, all within the meaning of sections 2, 3 and 4 of the Lien Law. Under such facts, no lien may attach if the owner has discharged his obligation to the contractor, and it appears that that has been done. The fact that an owner has knowledge of or acquiesces in a subcontractor’s performing work on the owner’s property is not in itself sufficient to create a right to a lien, where there is a fully performed contract for the same work between the owner and the contractor. Close, P. J., Hagarty, Adel, Taylor and Lewis, JJ., concur.